Citation Nr: 0910490	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-23 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
entitlement to the benefits sought.

In July 2007, the Veteran requested a hearing before a 
Veterans Law Judge at the Board's offices in Washington, DC.  
He also requested a hearing at the RO before a decision 
review officer (DRO).  The DRO hearing was postponed once by 
the Veteran due to work commitments, but was eventually held 
in November 2008.  With regard to the Board hearing, the 
Veteran, through his representative, has notified the Board 
that he will be unable to attend any further hearing, either 
in Washington or at the RO, due to work commitments.  He 
therefore withdrew his request for a Board hearing and asked 
that a decision be rendered on the evidence of record.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Tinnitus at least as likely as not was caused by established 
in-service noise exposure.




CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  With regard 
to the sole issue decided here, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, a review of service treatment records reveals no 
specific complaints of or treatment for tinnitus.  The 
Veteran was, however, treated for ear infections between 
April and August 1965.  Initially he was diagnosed with 
otitis externa, but was also later diagnosed with otitis 
media.  He required treatment with antibiotics, as well as 
irrigation of the ears.  The March 1967 examination on 
separation from service shows no complaint of tinnitus.

The earliest medical evidence of tinnitus of record following 
service is an August 2005 VA outpatient treatment record.  
The Veteran reported that he had experienced a cricket-like 
sound in his ears since service in Vietnam.  The tinnitus had 
been persistent over the intervening 40 years.  No medical 
opinion was expressed as to the etiology of the tinnitus.

The Veteran has consistently reported to examiners and 
treating doctors, as well as during his personal testimony, 
that tinnitus began during military service, and has 
persisted since.  He reports exposure to noise as a heavy 
equipment operator in an engineering battalion, which is 
verified in service records.  He has also submitted a 
statement from Mr. JLB, who shared a tent with the Veteran 
during service.  Mr. JLB indicates that the Veteran 
experienced hearing problems in service and complained 
specifically of ringing in his ears.

At the August 2008 VA examination, the audiologist stated 
that she had reviewed the claims file in its entirety.  She 
noted the Veteran's complaints of tinnitus following noise 
exposure, and his denial of the use of hearing protection in 
service.  The Veteran also reported occupational noise 
exposure from heavy equipment after service.  The Veteran 
stated he had constant bilateral tinnitus, and had the 
problem since Vietnam.  He had been given some ear drops in 
service, but these did not help.  Bilateral tinnitus was 
diagnosed.  The examiner then opined that the tinnitus was 
not caused by or the result of military noise exposure, as 
the records reflected that hearing was normal both on entry 
to and separation from service.  The Board notes that the 
entrance and separation audiograms referenced by the examiner 
pertain only to hearing acuity and did not indicate the 
presence or absence of tinnitus.

Despite what appears to be a negative medical opinion, the 
Board finds that service connection for bilateral tinnitus is 
warranted in this case.  Tinnitus is not subject to objective 
testing and confirmation, and so the diagnosis is entirely 
dependent upon subjective complaints.  While the Veteran did 
not complain of the condition specifically while seeking 
medical treatment in service, and treatment records were 
silent as to the presence or absence of tinnitus, the Veteran 
has stated that the condition began at that time.  He has 
submitted corroboration from a friend who was present at the 
time.  Lay evidence is competent, as the statements of the 
existence of tinnitus and of hearing the Veteran's 
contemporaneous complaints are observable without the need 
for specialized medical training or knowledge.  Further, the 
Veteran's noise exposure in service and his treatment for ear 
maladies are documented, and tend to support his credibility.  
The Board finds that the Veteran's statements, as 
corroborated by a buddy statement and service records, are 
sufficient to establish chronicity and continuity of 
tinnitus.

At worst, the totality of the evidence is in equipoise, as 
the competent lay evidence balances the medical opinion, 
which, at its core references only the audiometric findings 
regarding hearing loss and not tinnitus.  Moreover, the Board 
notes that the testing and reasoning cited by the doctor is 
actually relevant more to hearing loss disability and not to 
the existence of tinnitus, which cannot be objectively 
confirmed.  The Board finds that the preponderance of the 
competent evidence supports a grant of service connection for 
tinnitus.


ORDER

Service connection for tinnitus is warranted.


REMAND

A remand is required for a more complete medical examination 
and opinion in this case, in compliance with VA's duty to 
assist under the VCAA.

The August 2008 VA examiner conducted audiometric studies 
confirming a current hearing loss disability under the 
standards set forth at 38 C.F.R. § 3.385.  She also opined 
that given the normal hearing on testing at entry into and 
separation from service, that disability was not related to 
noise exposure in service.

She did not, however, provide any opinion regarding an 
alternate cause of hearing loss disability:  infection.  The 
Veteran was treated for otitis media and externa over a four 
month period in 1965.  The examiner failed to expressly 
consider this in her reasoning and discussion.  Unlike 
acoustic trauma, which is generally accepted to cause hearing 
loss immediately, a disease process may foment a condition 
which does lead to gradual hearing loss as is alleged here.  
The record before the Board does not provide a sufficient 
basis for the Board to consider this aspect of the Veteran's 
claim.

Moreover, the Board notes that the August 2008 VA examiner 
who provided the negative etiological opinion is also the 
same audiologist who saw the Veteran in consultation in 
October 2005, when she opined that given the pattern of 
hearing loss seen on objective testing, and given the history 
of military noise exposure, "it is at least as likely as not 
that the patient's hearing loss was caused by military 
service."  A new examination is required to fully explain 
this contradiction.

Prior to any examination, all outstanding records of 
pertinent medical treatment should be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from 
the VA medical center at Mountain Home, as 
well as any associated clinics, or other 
VA medical facilities identified by the 
Veteran or in the records.

2.  Schedule the Veteran for a VA 
audiology examination.  The claims file 
must be reviewed in conjunction with the 
examination.  The examiner should 
particularly consider the October 2005 
audiology consultation and August 2008 VA 
examination report.  The examiner should 
be asked whether it is at least as likely 
as not that the Veteran's currently 
diagnosed hearing loss disability is 
related to any aspect of his military 
service - including either as residual to 
verified noise exposure as a heavy 
equipment operator, or residuals of in-
service ear infection and treatment.  A 
full and complete rationale is required 
for all opinions expressed.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


